IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE
                                                      FILED
                                                        Nov. 3, 1995
JOSEPH F. MANSFIELD,              )
                                  )                 Cecil Crowson,
      Plaintiff/Appellant,        )                         Jr.
                                  )   Williamson Chancery
                                                    Appellate Court Clerk

                                  )   No. 21482
VS.                               )
                                  )   Appeal No.
                                  )   01-A-01-9412-CH-00587
DEBORAH ANN WILLS MANSFIELD,      )
                                  )
      Defendant/Appellee.         )



APPEAL FROM THE CHANCERY COURT FOR WILLIAMSON COUNTY
                AT FRANKLIN, TENNESSEE

               THE HONORABLE HENRY DENMARK BELL



For the Plaintiff/Appellant:          For the Defendant/Appellee:

Robert Todd Jackson                   Mary Frances Lyle
Nashville, Tennessee                  Bruce, Weathers, Corley,
                                            Dughman & Lyle
                                      Nashville, Tennessee




                  AFFIRMED AND REMANDED




                                  WILLIAM C. KOCH, JR., JUDGE
                               OPINION

      This appeal involves a divorce that ended a brief, unhappy marriage. Both
the husband and the wife sought a divorce in the Chancery Court for Williamson
County. The trial court, sitting without a jury, declared the parties divorced and
directed the husband to pay certain pre-divorce debts and to continue making
pendente lite support payments until the wife received her share of the increase in
the parties’ net worth during the marriage. The trial court later ordered the
husband to pay the wife an additional $4,405 for the legal expenses she incurred
to compel compliance with her discovery requests. The husband insists on this
appeal that the trial court should not have required him to assume the debts the
wife incurred prior to the divorce or to pay the wife’s discovery-related legal
expenses. We have determined that the evidence supports the trial court’s
decision on both issues and, therefore, affirm the judgment.


                                        I.


      Joseph F. Mansfield met Deborah Ann Wills Mansfield on a blind date in
August 1986. Mr. Mansfield was ten years older than Ms. Mansfield, and both
parties had been married before. Mr. Mansfield was employed by Capitol Records
in Hollywood, California, and Ms. Mansfield worked for a music publishing and
artist management company in Nashville. She also owned a small interest in a
personnel agency. The parties dated sporadically and decided to marry after Mr.
Mansfield accepted a job in Nashville with Liberty Records.


      The parties married in Tennessee on June 30, 1990. Accompanied by Ms.
Mansfield’s minor son from her first marriage, they moved into a home in
Brentwood that Mr. Mansfield purchased shortly before the marriage. Mr.
Mansfield later left Liberty Records to start his own business as a marketing
consultant to various record labels in Nashville. Ms. Mansfield stopped working
before the marriage to concentrate on her household responsibilities. She also
supported Mr. Mansfield’s consulting business.



                                       -2-
       Although the marriage appeared outwardly successful, it was troubled from
the very beginning. Conflicts quickly arose stemming from Mr. Mansfield’s
interest in pornography and his insistence that Ms. Mansfield wear sexually
provocative clothes while entertaining business guests. Ms. Mansfield, for her
part, was extremely jealous of Mr. Mansfield and suspicious about his marital
fidelity. The parties had heated and, on occasion, physically violent arguments.
Mr. Mansfield sued for divorce in August 1990 but dismissed the complaint one
month later after Ms. Mansfield agreed to moderate her suspicions about his
faithfulness.


       Mr. Mansfield filed a second divorce complaint in July 1992 and obtained
an order restraining Ms. Mansfield from harassing him and from destroying or
dissipating marital assets. Ms. Mansfield counterclaimed for divorce in February
1993. A short time later, Ms. Mansfield and her son moved out of the marital
home. Ms. Mansfield requested the trial court’s permission to remove furnishings
from the house and also sought an order directing Mr. Mansfield to provide her
with funds to establish a separate residence. On April 19, 1993, the trial court
entered an order directing Mr. Mansfield to pay Ms. Mansfield $5,200 to establish
a separate residence and permitting Ms. Mansfield to enter the home to remove
specific household furnishings.


       Preparation for trial was delayed because Mr. Mansfield and his lawyer
refused to respond to Ms. Mansfield’s discovery requests. In September 1993 Ms.
Mansfield requested pendente lite support and an order directing Mr. Mansfield
to complete discovery. Mr. Mansfield retained new counsel, and on October 11,
1993, the trial court directed Mr. Mansfield to complete his responses to Ms.
Mansfield’s discovery requests and to pay Ms. Mansfield pendente lite support for
five months.1



       1
       The monthly pendente lite support included (1) payment of $1,200, (2) the monthly
payments for Ms. Mansfield’s 1991 Mercedes, (3) Ms. Mansfield’s automobile insurance
premiums, and (4) medical insurance for Ms. Mansfield.




                                          -3-
      On the day following the entry of the order granting Ms. Mansfield
pendente lite support, Mr. Mansfield petitioned to hold Ms. Mansfield in criminal
contempt for three violations of the July 1992 restraining order. In December
1993, the trial court found that Ms. Mansfield had violated the restraining order
on two occasions and imposed two concurrent 10-day sentences on her. The trial
court suspended the sentences and placed Ms. Mansfield on unsupervised
probation.


      Ms. Mansfield changed lawyers in February 1994.               The trial court
eventually heard the proof in the divorce case over five days in late March and
early April 1994. In a final divorce decree filed on May 2, 1994, the trial court
declared the parties divorced pursuant to Tenn. Code Ann. § 36-4-129(b) (1991).
It awarded Ms. Mansfield her 1991 Mercedes as well as $75,000 representing her
share of the increase of the parties’ combined net worth during the marriage. The
trial court also directed Mr. Mansfield to be responsible for all debts incurred prior
to October 11, 1993, except for the debt related to Ms. Mansfield’s automobile,
and ordered Mr. Mansfield to continue paying Ms. Mansfield $1,200 per month
and to continue making her automobile payments until he had paid the $75,000
judgment.


      In addition to adjudicating the financial matters relating to the divorce, the
trial court awarded Ms. Mansfield reasonable attorneys’ fees incurred to compel
Mr. Mansfield to comply with the discovery rules but directed that the award be
reduced by the attorneys’ fees Mr. Mansfield incurred with regard to the contempt
proceedings against Ms. Mansfield. The trial court conducted another hearing on
the attorneys’ fees issue in June 1994 and filed an order on July 13, 1994,
directing Mr. Mansfield to pay Ms. Mansfield an additional $4,405 “as the
expense of enforcement of discovery issues during the divorce proceedings.”


                                         II.


      We turn first to the award of $4,405 to Ms. Mansfield for the legal expenses
she incurred to compel Mr. Mansfield to comply with the discovery rules. Mr.

                                         -4-
Mansfield takes issue with this award because it included services not directly
related to the preparation and presentation of the September 1993 motion to
compel and because the proof supporting the request for these fees was not
sufficiently detailed. We have determined that the evidence does not preponderate
against the trial court’s conclusion that Ms. Mansfield is entitled to receive an
additional $4,405 because of Mr. Mansfield’s failure to respond to her timely and
proper discovery requests.


                                          A.


      Two months after Mr. Mansfield filed his divorce complaint, Ms.
Mansfield’s lawyer prepared and served interrogatories and a request for
production of documents on Mr. Mansfield. This discovery involved the financial
aspects of the parties’ marriage and sought routine information that would provide
a complete picture of the parties’ financial position for use in negotiations or trial.
Ms. Mansfield’s lawyer did not press for responses to these requests after Mr.
Mansfield’s attorney informed him that the parties were discussing a possible
reconciliation.


      Ms. Mansfield’s lawyer renewed his requests for discovery in January 1993
after his client informed him that reconciliation was not possible. When he
received no response from Mr. Mansfield’s lawyer, Ms. Mansfield’s lawyer
prepared a motion to compel Mr. Mansfield to answer the discovery requests and
informed Mr. Mansfield’s lawyer that the motion would not be heard until March
2, 1993, in order to provide ample time to provide the discovery voluntarily.
Following a conversation with opposing counsel in late February, Ms. Mansfield’s
lawyer prepared and filed an order extending the time for responding to his
discovery requests to March 12, 1993.


       On March 10, 1993, Mr. Mansfield’s lawyer provided his adversary with
a partially completed, unsigned draft of his client’s answers to the interrogatories.
He stated that he could not provide any of the requested documents because they
were contained in a filing cabinet that Ms. Mansfield had removed from Mr.

                                         -5-
Mansfield’s home. Since Ms. Mansfield had not taken any of Mr. Mansfield’s
financial documents, her lawyer and one of his paralegals prepared seventeen2
separate authorizations permitting them to gain direct access to Mr. Mansfield’s
accounts. Ms. Mansfield’s lawyer mailed these documents to his adversary for
Mr. Mansfield’s signature. Mr. Mansfield’s lawyer did not return the signed
authorizations to Ms. Mansfield’s lawyer despite repeated assurances that he
would do so.


       On July 7, 1993, Ms. Mansfield’s lawyer filed a motion to compel Mr.
Mansfield to execute the authorizations. On the eve of the hearing of the motion,
Mr. Mansfield’s lawyer informed his adversary that Mr. Mansfield had delivered
three boxes of documents to his office and that he was prepared to turn them over
to Ms. Mansfield’s lawyer without even examining them. Following a hearing on
July 13, 1993, the trial court directed Mr. Mansfield to execute the releases.


       Ms. Mansfield’s lawyer obtained the three boxes of unidentified documents
from Mr. Mansfield’s lawyer and requested one of his paralegals to inventory and
catalogue the documents. They soon discovered that the boxes contained many
records that they had not requested and that they did not contain many of the
records that they had requested.             Sorting through the documents took
approximately three days because the documents were neither identified nor
catalogued.


       Ms. Mansfield’s lawyer continued to press his adversary to return the signed
authorizations for access to Mr. Mansfield’s accounts. In early August 1993, he
sent Mr. Mansfield’s lawyer a two page list of missing documents. After
receiving no satisfactory response, Ms. Mansfield’s lawyer filed a motion to
compel Mr. Mansfield to comply with the prior discovery orders and to recover
sanctions, including attorneys’ fees, for Mr. Mansfield’s failure to comply with the
earlier discovery orders.



       2
        Although the record contains twenty authorizations, Ms. Mansfield's lawyer discusses
only seventeen in his testimony. The discrepancy is not significant.


                                            -6-
       Mr. Mansfield retained new lawyers shortly thereafter. His new lawyers
participated in the October 4, 1993 hearing of all the pending motions, including
Ms. Mansfield’s motion to compel discovery. At the hearing, Ms. Mansfield’s
lawyer presented an affidavit stating that prior to October 4, 1993, he had
expended 7.75 hours in connection with the efforts to obtain discovery from Mr.
Mansfield and that his paralegal had spent fifteen hours for the same purpose. On
October 11, 1993, the trial court directed Mr. Mansfield to provide Ms. Mansfield
with copies of all his financial documents and ordered Ms. Mansfield to provide
Mr. Mansfield with a “master list of missing documents.” The trial court took Ms.
Mansfield’s request for sanctions for failure to respond to her discovery requests
under advisement.


       Mr. Mansfield’s responsiveness to Ms. Mansfield’s discovery requests
improved dramatically after he changed lawyers. However, a paralegal working
for Ms. Mansfield’s lawyer was required to spend a significant amount of time
after the October 1993 hearing reconciling the contents of the three boxes of
documents with Mr. Mansfield’s discovery responses and preparing the “master
list of missing documents” ordered by the trial court.


       Based on the evidence presented at the divorce hearing, the trial court
issued a memorandum opinion concluding that Ms. Mansfield was entitled to
reasonable attorneys’ fees relating to compelling Mr. Mansfield to comply with
the discovery rules but that this recovery should be reduced by the attorneys’ fees
Mr. Mansfield incurred in prosecuting the criminal contempt charges against Ms.
Mansfield. The trial court left the parties to negotiate the amount of this award but
left open the possibility of another hearing if they could not agree.


       The trial court conducted another hearing when the parties reached an
impasse on the amount of attorneys' fees. Ms. Mansfield’s former lawyer stated
that he and his paralegal spent 80.253 hours relating to their efforts to obtain and

       3
         Sixteen of these hours represented work by Ms. Mansfield’s former lawyer, and 60.25
of these hours represented work performed by the lawyer’s paralegal.




                                            -7-
decipher Mr. Mansfield’s discovery responses and that the total billings for these
services was $6,576.25.4 Mr. Mansfield’s lawyer stated that his bill for the
services connected with the contempt proceeding was $1,575.5 He also took issue
with the amount of Ms. Mansfield’s attorneys’ fees because they were not
documented in adequate detail and because they included time that ordinarily
would have been spent even if Mr. Mansfield’s discovery responses had not been
dilatory and inadequate. The trial court reduced Ms. Mansfield’s requested fees
to $5,580 and Mr. Mansfield’s requested fees to $1,175 and accordingly awarded
Ms. Mansfield $4,405.


                                              B.


       The Tennessee Rules of Civil Procedure promote the discovery of relevant,
non-privileged information prior to trial. Pettus v. Hurst, 882 S.W.2d 783, 786
(Tenn. Ct. App. 1993); Wright v. United Servs. Auto. Ass’n, 789 S.W.2d 911, 915
(Tenn. Ct. App. 1990). Proper discovery promotes economy and efficiency by
helping to identify and narrow the issues for trial. See Airline Constr., Inc. v.
Barr, 807 S.W.2d 247, 263 (Tenn. Ct. App. 1990). It also does away with trial by
ambush by eliminating the element of surprise. Hood v. Roadtec, Inc., 785
S.W.2d 359, 362 (Tenn. Ct. App. 1989); Ingram v. Phillips, 684 S.W.2d 954, 958
(Tenn. Ct. App. 1984).


       Trial courts have broad authority in discovery matters, including the scope
of discovery, Benton v. Snyder, 825 S.W.2d 409, 416 (Tenn. 1992), the time
permitted for discovery, Payne v. Ramsey, 591 S.W.2d 434, 436 (Tenn. 1979);
Masters v. Rishton, 863 S.W.2d 702, 707 (Tenn. Ct. App. 1992), and the
imposition of sanctions for abuse of discovery. Brooks v. United Uniform Co.,
682 S.W.2d 913, 915 (Tenn. 1984). Decisions with regard to these matters are
discretionary.

       4
         Ms. Mansfield’s former lawyer stated that his regular rate was $150 per hour and that
his paralegal’s hourly rate was $65 per hour. The total cost of the lawyer’s time was $2,400 (16
hrs. × $150), and the total cost of the paralegal’s time was $4,176.25 (64.25 hrs. × $65).
       5
        Mr. Mansfield’s lawyer stated that he devoted 12.6 hours to the contempt proceedings
and that his normal rate was $125 per hour.

                                              -8-
      The discovery rules would be ineffectual if courts did not have the authority
to impose sanctions for their abuse. 8A Charles A. Wright, et al. Federal Practice
and Procedure § 2281 (2d ed. 1994). Thus, the Tennessee Rules of Civil
Procedure authorize serious sanctions against persons who seek to evade or thwart
full and candid discovery, including being found in contempt,6 having designated
facts be taken as established,7 striking pleadings,8 dismissing an action or claim
or granting a judgment by default,9 or assessing expenses and attorneys’ fees.10
These sanctions serve a three-fold purpose: (1) to secure a party’s compliance with
the discovery rules, (2) to deter other litigants from violating the discovery rules,
and (3) to punish parties who violate the discovery rules. Electronic Data Sys.
Corp. v. Tyson, 862 S.W.2d 728, 735 (Tex. Ct. App. 1993). Monetary sanctions
serve the additional purpose of providing compensation for the expenses caused
by the inappropriate conduct. Carlucci v. Piper Aircraft Corp., 775 F.2d 1440,
1453 (11th Cir. 1985).


      The authority to impose sanctions for abuse of the discovery process derives
from the rules and the court’s inherent powers. Lyle v. Exxon Corp., 746 S.W.2d
694, 698-99 (Tenn. 1988); Strickland v. Strickland, 618 S.W.2d 496, 501 (Tenn.
Ct. App. 1981). Courts may fashion sanctions that are commensurate with a
party’s conduct. Pettus v. Hurst, 882 S.W.2d at 787. Monetary sanctions are now
the most common sanction for discovery abuse. When monetary sanctions include
legal expenses, the appropriate amount of legal expenses should be determined
using the relevant portions of Tenn. S. Ct. R. 8, DR 2-106(B), the rule generally
used by courts when they are required to award reasonable attorneys’ fees.


                                               C.



      6
          Tenn. R. Civ. P. 37.02(D).
      7
          Tenn. R. Civ. P. 37.02(A).
      8
          Tenn. R. Civ. P. 37.02(C).
      9
          Tenn. R. Civ. P. 37.02(C).
      10
           Tenn. R. Civ. P. 37.01(4); Tenn. R. Civ. P. 37.02.


                                               -9-
       Mr. Mansfield does not deny that discovery abuses occurred between
January and October 1993. He asserts, however, that monetary sanctions were not
warranted because (1) his former lawyer was responsible for the abuses, (2) Ms.
Mansfield did not adequately document her claimed expenses, and (3) Ms.
Mansfield’s claimed expenses involved routine discovery matters, not just the
costs incident to the preparation and presentation of the September 1993 motion
to compel. We find little merit in these claims.


              CLIENT’S RESPONSIBILITY FOR LAWYER’S CONDUCT


       Mr. Mansfield attempts to avoid the monetary sanctions by laying the
responsibility for the discovery abuses at his former lawyer’s feet. We will not
permit him to distance himself from his former lawyer because the record indicates
that he was not completely innocent with regard to the untimely and incomplete
interrogatories, the failure to return the signed authorizations to gain access to his
financial records, and the failure to respond timely and appropriately to the request
for production of documents.


       Clients in civil proceedings cannot easily avoid the consequences of actions
of their voluntarily chosen attorneys. Link v. Wabash R.R., 370 U.S. 626, 633-34,
82 S. Ct. 1386, 1390 (1962); Johnson v. Allis Chalmers Corp., 470 N.W.2d 859,
867-68 (Wis. 1991). Except for certain circumstances not at issue here,11 a
lawyer’s conduct during the course of litigation is attributable to and binding on
his or her client. Hart v. First Nat’l Bank, 690 S.W.2d 536, 539 (Tenn. Ct. App.
1985). Thus, our courts have found that clients are responsible for the manner in
which their lawyer initiated a bad check case, Coffee v. Peterbilt of Nashville, Inc.,
795 S.W.2d 656, 659-60 (Tenn. 1990), and for their lawyer’s failure to pursue
adequate discovery and to insist on a jury trial. Memphis Bd. of Realtors v. Cohen,
786 S.W.2d 951, 952-53 (Tenn. Ct. App. 1989).



       11
         Clients are not bound by their lawyer’s agreement to dismiss their suit with prejudice
unless they have authorized or acquiesced in the dismissal. Absar v. Jones, 833 S.W.2d 86, 89
(Tenn. Ct. App. 1992).


                                             -10-
      Tenn. R. Civ. P. 37.01(4) and Tenn. R. Civ. P. 37.02 permit imposing
monetary sanctions for discovery abuse against a party, the party’s lawyer, or both.
These sanctions must relate directly to the particular type of abuse involved in the
case and must not be excessive. The punishment, in other words, must fit the
crime and must be visited upon the criminal. Accordingly, as the Supreme Court
of Texas has noted,
             The trial court must at least attempt to determine
             whether the offensive conduct is attributable to counsel
             only, or to the party only, or to both. This we recognize
             will not be an easy matter in many instances. On the
             one hand, a lawyer cannot shield his [or her] client from
             sanctions; a party must bear some responsibility for its
             counsel’s discovery abuses when it is or should be
             aware of counsel’s conduct and the violation of
             discovery rules. On the other hand, a party should not
             be punished for counsel’s conduct in which it is not
             implicated apart from having entrusted to counsel its
             legal representation.

Transamerican Natural Gas Corp. v. Powell, 811 S.W.2d 913, 917 (Tex. 1991).


      The root cause of the discovery problems in this case was Mr. Mansfield’s
insistence throughout most of 1993 that he could not comply with Ms. Mansfield’s
discovery requests because she had taken a filing cabinet containing his financial
records. Ms. Mansfield repeatedly denied taking any of Mr. Mansfield’s records,
and her denial was substantiated in July 1993 when Mr. Mansfield turned over
three boxes containing many of the requested records. The fact that Mr. Mansfield
insisted that he did not have records that were actually in his possession warrants
concluding that he was directly responsible for many of the discovery delays and
that he was aware of his former lawyer’s inadequate responses to Ms. Mansfield’s
discovery requests.


                 DOCUMENTATION OF THE LEGAL EXPENSES


      Mr. Mansfield also argues that the trial court should have denied Ms.
Mansfield’s claim for monetary sanctions because she did not present adequate
proof of the additional legal expenses she incurred as a result of the discovery


                                       -11-
abuse. He bases his argument on this court’s unpublished opinion in Gentry v.
Gentry, App. No. 85-318-II, slip op. at 11-12, 11 T.A.M. 50-8, 1 T.F.L.L. 3-8
(Tenn. Ct. App. Oct. 16, 1986) (No Tenn. R. App. P. 11 application filed) wherein
we vacated an award of attorneys' fees in a divorce case because of the absence of
a fully developed record containing evidence of the nature of the services
rendered, the time spent rendering them, or any of the other factors listed in Tenn.
S. Ct. R. 8, DR 2-106(B).


      Mr. Mansfield’s brief accurately states the rationale of the Gentry v. Gentry
decision, but it does not go far enough because Gentry v. Gentry is no longer
controlling precedent in Tennessee. Two years after the Gentry decision, the
Tennessee Supreme Court held that a fully developed record of the nature of the
services rendered was not a prerequisite to an award of attorneys’ fees and that
trial courts could make proper attorneys’ fee awards based on their familiarity with
the case and with the factors in Tenn. S. Ct. R. 8, DR 2-106(B). Kahn v. Kahn,
756 S.W.2d 685, 696-97 (Tenn. 1988).


      The trial judge who imposed the monetary sanctions in this case presided
at the divorce trial and was also involved with portions of the pre-trial discovery
squabbles. In addition, the parties participated in a hearing during which Ms.
Mansfield’s former lawyer was examined and cross-examined at length
concerning the cost of the additional work required by the discovery abuses. The
lawyer also provided an itemized statement detailing all the services provided
from October 1991 through January 1994. The statement contained a description
of each service and the date on which it was rendered. It also contained the total
number of hours spent but did not break down the time required for each particular
service. The statement of services rendered and Ms. Mansfield’s former lawyer’s
testimony enabled the trial court to identify the additional services required by the
discovery abuse, to determine the reasonable amount of time these services
required, and to calculate their cost. Accordingly, we find that the trial court had
before it sufficient evidence to assess a financial sanction against Mr. Mansfield.




                                        -12-
                   SERVICES BEYOND THOSE NORMALLY REQUIRED


       As a final matter, Mr. Mansfield insists that the monetary sanctions require
him to reimburse Ms. Mansfield for legal services she would have received even
if he had not impeded the discovery process and that the sanctions should include
only reasonable attorneys’ fees incident to the preparation, filing, and presentation
of the motion to compel. This argument reflects an inappropriately narrow
understanding of the trial court’s authority to impose monetary sanctions for
discovery abuse.


       The trial court has considerable discretion in determining the
appropriateness of monetary sanctions. Shipes v. Trinity Indus., 987 F.2d 311, 323
(5th Cir. 1993); United States v. National Medical Enters., Inc., 792 F.2d 906,
910-11 (9th Cir. 1986). While Tenn. R. Civ. P. 37.01(4) is limited to the expenses
incurred in obtaining an order compelling discovery, Tenn. R. Civ. P. 37.02
broadly extends to all “reasonable expenses, including attorney’s fees, caused by
the failure [to comply with the discovery order].” The “reasonable expenses”
contemplated by the rule include the expenses required to employ other means to
obtain the information sought to be discovered. Thus, federal courts, applying a
rule substantially identical to Tenn. R. Civ. P. 37.02, have imposed sanctions for
(1) the costs of taking a second deposition when a party improperly refuses to file
the first deposition,12 (2) the costs of taking a deposition after a party improperly
destroyed a report,13 and (3) the costs stemming from a lawyer's discouraging
witnesses to provide documents.14


       Ms. Mansfield incurred additional legal expenses because of Mr.
Mansfield’s refusal to provide appropriate responses to her interrogatories and her
request for production of documents. These expenses relate to (1) drafting and
presenting the three motions to compel, (2) drafting the orders granting the

       12
            Admiral Theatre Corp. v. Douglas Theatre Co., 585 F.2d 877, 899 (8th Cir. 1978).
       13
          In re Air Crash Disaster Near Chicago, Ill. on May 25, 1979, 90 F.R.D. 613, 621 (N.D.
Ill. 1981).
       14
            United States v. National Medical Enters., Inc., 792 F.2d at 911.

                                               -13-
motions to compel, (3) preparing and presenting the authorizations to obtain
access to Mr. Mansfield’s accounts after he refused to produce his financial
records, (4) examining and cataloguing the three boxes of unsorted documents
belatedly provided by Mr. Mansfield, and (5) preparing the master list of missing
documents ordered by the trial court.          Ms. Mansfield’s evidence amply
documented the cost of these services and provided the trial court with an ample
evidentiary basis to determine the reasonableness of the claimed expenses in light
of Tenn. S. Ct. R. 8, DR 2-106(B). We find that the record supports the trial
court’s decision that Ms. Mansfield incurred $5,580 in additional legal expenses
because of the discovery abuses attributable to Mr. Mansfield and his former
lawyer.


                                        III.


      Mr. Mansfield also takes issue with the trial court’s decision to require him
to be responsible for approximately $11,955 of debts Ms. Mansfield incurred
between the time she and her son moved out of the marital home and the date she
began to receive alimony pendente lite.        He insists that these debts were
“excessive, unreasonable, and uncontrolled” and that requiring him to pay them
would be inequitable. We disagree.


                                        A.


      The Mansfields continued to live in the marital home after Mr. Mansfield
filed for divorce in July 1992. Ms. Mansfield and her son moved out of the home
in March 1993, and one month later she requested the trial court’s permission to
remove certain household furnishings from her former residence and also
requested
an order directing Mr. Mansfield to provide her additional funds to help her
establish a separate household. The trial court ordered Mr. Mansfield to pay Ms.
Mansfield $5,200 to help defray her moving expenses and other expenses related
to establishing a separate household.



                                        -14-
      Ms. Mansfield also purchased on credit approximately $11,955 worth of
additional furnishings, appliances, and clothing. After she lost her job with
Greenwood Music in August 1993, she requested the trial court to order Mr.
Mansfield to pay her alimony pendente lite and to provide her with additional
funds to pay her lawyer. On October 11, 1993, the trial court directed Mr.
Mansfield to pay Ms. Mansfield $1,200 per month for five months and to pay her
an additional $2,000 for her legal expenses.




                                      -15-
        The trial court divided the marital property and allocated the parties' debts
as follows:
                              S EPARATE P ROPERTY & D EBT
                Husband                                           Wife
                                           Assets

1.   Premarital furniture              ?       1.   Premarital furniture                 ?
2.   House                     $ 453,000       2.   Royalty Interests for Will/Clement   ?
3.   Mercedes                     40,000       3.   Interest in Alcan Music              ?
4.   Chemical Bank IRA            12,850       4.   Interest in Pride Music              ?
5.   CenFed IRA                   81,925
6.   Cap. Solid Gold Sav.         80,965
7.   Dean Witter                  13,500

                               $ 682,240                                                 ?

                                           Debts

1. Home Mortgage               $ 323,000

        Total Sep. Prop.       $ 359,240               Total Sep. Prop.                  ?


                              M ARITAL P ROPERTY & D EBT
                Husband                                           Wife
                                           Assets

1. Furnishings                 $ 54,835        1. Furnishings                      $ 12,150
2. Increase in Home Equity       47,000        2. 1991 Mercedes                      27,800
3. Bank Accounts                 13,045        3. Bank Accounts                         645
4. Increase / Retirement Accts. 69,460
5. Increase / Dean Witter Acct. 15,475
6. Handleman Stock                5,625
7. STS Acct.                      2,195
8. Woodmont C/C Membership 23,000
9. Song Bonus                    25,000
10. Phantom Records Bonus         5,000

                               $ 260,635                                           $ 40,595

                                           Debts

1.   Sears                       $ 5,580       1. Car loan                         $ 26,000
2.   Sears                         2,275
3.   McClures                      1,245
4.   Sprintz                       2,675
5.   Dillards                        180
                                $ 11,955                                           $ 26,000

        Total Marital Prop.    $ 248,680               Total Marital Prop.         $ 14,595

        Cash Award            ($ 75,000)               Cash Award                  $ 75,000

     NET DISTRIBUTION          $ 173,680            NET DISTRIBUTION               $ 89,595



                                           -16-
                                         B.


      Trial courts hearing divorce cases are frequently called upon to apportion
the parties’ debts since few married couples today are debt-free. The process used
to allocate debt is similar to the one used to distribute separate and marital
property, Mondelli v. Howard, 780 S.W.2d 769, 773 (Tenn. Ct. App. 1989);
Mahaffey v. Mahaffey, 775 S.W.2d 618, 623 (Tenn. Ct. App. 1989), and the
allocation of debt generally follows the division of the property. Hanover v.
Hanover, 775 S.W.2d 612, 614 (Tenn. Ct. App. 1989).


      In most divorce cases, the trial court first classifies the parties’ property,
then awards each party their separate property, and then divides the marital
property between the parties in an equitable manner. Batson v. Batson, 769
S.W.2d 849, 856 (Tenn. Ct. App. 1988). After dividing the property, the trial
court must classify the parties’ debt and then must apportion the debt between the
parties in a just and equitable manner. Hanover v. Hanover, 775 S.W.2d at 614.
Debts frequently follow their related assets, but they need not be divided in
precisely the same manner as the assets. Mondelli v. Howard, 780 S. W.2d at 773.
In addition to the factors in Tenn. Code Ann. § 36-4-121(c) (1991), trial courts
dividing debt should consider (1) the party who incurred the debt, (2) the purpose
of the debt, (3) the party or parties who benefitted from the debt, and (4) the party
better able to assume the debt. Mahaffey v. Mahaffey, 775 S.W.2d at 624.


      Trial courts have wide latitude in allocating debt, and appellate courts are
hesitant to second-guess their decisions as long as the debt has been properly
classified and then divided in a fair and equitable manner. Determining whether
debt has been divided fairly and equitably requires appellate courts to consider the
trial court’s allocation of the debt in light of the division of property and the
provision, if any, for spousal support. Accordingly, Tenn. Ct. App. R 15 requires
parties who take issue with the allocation of marital debts to include with their




                                        -17-
brief a tabular summary of the classification and division of the parties' debts and
assets.15


                                                C.


        The debts challenged by Mr. Mansfield were incurred by Ms. Mansfield
while she was establishing a new residence after she moved out of the marital
home. While she was the chief beneficiary of these expenditures, her purchases
were consistent with the types of furnishings the parties had purchased earlier for
the marital home, and the total amount of the charges was only a fraction of the
cost of the furnishings that Ms. Mansfield left in the house for Mr. Mansfield.


        Ms. Mansfield incurred these debts at a time when Mr. Mansfield was not
paying alimony pendente lite, and Mr. Mansfield could more easily repay these
debts after Ms. Mansfield lost her job in August 1993. Because of Mr. Mansfield’s
superior earning power and because he received the bulk of the marital property,
we conclude that the trial court did not act inequitably by requiring Mr. Mansfield
to assume responsibility for Ms. Mansfield’s pre-divorce debts.


                                               IV.


        As a final matter, Mr. Mansfield takes issue with the portion of the trial
court’s July 13, 1994 order directing him to pay Ms. Mansfield $2,400
representing the alimony pendente lite payments for March and April 1994. He
now argues that Ms. Mansfield did not need these funds because he paid her the
$75,000 ordered by the trial court in late April 1994. We find that Mr. Mansfield
has waived his opportunity to challenge this award on appeal because he did not
take issue with it in the trial court.



       15
         Mr. Mansfield’s lengthy brief included a table that included just the five disputed debts.
It would have been better practice to list all the parties’ debts and assets in the table. Including
only the disputed debts does not provide the reviewing court with an overview of the manner in
which the trial court divided the entire marital estate. Ms. Mansfield’s brief contained no
tabulation of any sort.


                                               -18-
      The October 1993 order required Mr. Mansfield to pay alimony pendente
lite payments for only five months. Thus, his obligation to pay Ms. Mansfield
alimony pendente lite expired with his fifth payment in February 1994. The trial
was delayed because Ms. Mansfield changed lawyers. Following the divorce
hearing, the trial court directed Mr. Mansfield to continue to pay Ms. Mansfield
$1,200 per month and to pay her car note until he paid her the $75,000 for her
contributions to the appreciation in the value of his separate property. Mr.
Mansfield paid Ms. Mansfield the entire $75,000 in late April 1994 thereby
avoiding any continuing obligation to make monthly payments of any sort to Ms.
Mansfield.


      At a hearing in June 1994, Mr. Mansfield’s lawyer informed the trial court
that he
             could not determine if you meant that support starts for
             April, when Your Honor issued the memorandum, or if
             it goes back to March.

                   And if Your Honor says that it does, then I’ll
             advise my client, and he’ll have to pay the difference.
             He’s got a good track record showing that he will pay
             whatever this Court orders.

In response to this statement, the trial court determined that it had intended that
the payments should relate back to March 1994.


      Tenn. R. App. P. 36(a) provides that relief on appeal should not be granted
to parties who are responsible for an error in the trial court or who failed to take
whatever action was reasonably available to prevent or nullify the harmful effect
of the error. Rather than asserting that requiring the $1,200 payments for March
and April would be error, Mr. Mansfield’s lawyer simply sought clarification of
the judge’s memorandum and, upon receiving that clarification, stated that Mr.
Mansfield would “pay the difference.” This concession in the trial court places
the propriety of the award beyond Mr. Mansfield’s reach on appeal.




                                       -19-
                                         V.


      Ms. Mansfield asserts that she in entitled to an additional award to defray
her legal expenses both in the trial court and on appeal. The trial court has already
awarded Ms. Mansfield a judgment for her additional attorneys’ fees brought
about by Mr. Mansfield’s discovery abuse and also awarded her $2,000 for her
legal fees pendente lite. Under the facts and circumstances of this case, we have
determined that these awards are sufficient and that Ms. Mansfield is not entitled
to receive an additional award for her legal expenses at trial or on appeal.


      An additional award for legal expenses is appropriate in a divorce case
when an economically disadvantaged spouse lacks sufficient funds to pay for his
or her legal representation. Ingram v. Ingram, 721 S.W.2d 262, 264 (Tenn. Ct.
App. 1986). It is inappropriate, however, when the requesting spouse is able to
pay his or her lawyer either from his or her own earnings or from the assets
received in the divorce. Inman v. Inman, 811 S.W.2d 870, 874 (Tenn. 1991);
McCarty v. McCarty, 863 S.W.2d 716, 722 (Tenn. Ct. App. 1992); Thompson v.
Thompson, 797 S.W.2d 599, 605 (Tenn. Ct. App. 1990). The trial courts have
broad discretionary authority with regard to these awards, and their decisions will
not be disturbed on appeal unless they are contrary to the preponderance of the
evidence. Fox v. Fox, 657 S.W.2d 747, 749 (Tenn. 1983); Houghland v.
Houghland, 844 S.W.2d 619, 623 (Tenn. Ct. App. 1992); Hardin v. Hardin, 689
S.W.2d 152, 154 (Tenn. Ct. App. 1983).


      Ms. Mansfield is employable and has marketable skills as a result of her
broad experience in the music business. She also owns royalty rights that, by her
own evidence, produce income of approximately $900 per month. In addition, she
has received $75,000 from Mr. Mansfield in payment for her contributions to the
increase in the value of Mr. Mansfield’s separate assets during the parties’
marriage. In light of the assets she has received as well as the trial court’s
findings concerning her earning capacity, we decline to award Ms. Mansfield
additional funds to help defray her legal expenses.

                                        -20-
                                      VI.


      The judgments are affirmed, and the case is remanded to the trial court for
whatever further proceedings may be required. We tax the costs of this appeal to
Joseph F. Mansfield and his surety for which execution, if necessary, may issue.


                                      __________________________________
                                      WILLIAM C. KOCH, JR., JUDGE


CONCUR:


__________________________________
HENRY F. TODD, P.J., M.S.


__________________________________
SAMUEL L. LEWIS, JUDGE